           CASE 0:18-cv-01776-JRT-HB Doc. 623 Filed 01/07/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

IN RE PORK ANTITRUST                          Case No. 18-cv-01776 (JRT-HB)
LITIGATION

This Document Relates To:
DPP and CIIP Actions


COMMONWEALTH OF                               Case No. 19-cv-02723 (JRT-HB)
PUERTO RICO,

               Plaintiff,                     [PROPOSED] ORDER GRANTING
                                              STIPULATION FOR DISMISSAL OF
v.                                            DEFENDANT HORMEL FOODS,
                                              LLC WITHOUT PREJUDICE
AGRISTATS, ET AL.,

               Defendants.


WINN-DIXIE STORES, INC., AND                  Case No. 19-cv-01578 (JRT-HB)
BI-LO HOLDINGS, LLC,

               Plaintiffs,

v.

AGRISTATS, ET AL.,

               Defendants.


      This matter came before the undersigned on the parties’ Stipulation for Dismissal

of Defendant Hormel Foods, LLC Without Prejudice. Based on all the files, records, and

proceedings herein IT IS ORDERED that the parties’ Stipulation is GRANTED as

follows:




                                          1
              CASE 0:18-cv-01776-JRT-HB Doc. 623 Filed 01/07/21 Page 2 of 2




         1.       The Direct Purchaser Plaintiffs’ Third Amended Complaint [Pork ECF

No.431] is DISMISSED WITHOUT PREJUDICE as to Hormel Foods, LLC.

         2.       The Commercial and Institutional Indirect Purchaser Plaintiffs’ Third

Amended Complaint [Pork ECF No. 432] is DISMISSED WITHOUT PREJUDICE as to

Hormel Foods, LLC.

         3.       The Commonwealth of Puerto Rico’s Third Amended Complaint [Puerto

Rico ECF No. 103] is DISMISSED WITHOUT PREJUDICE as to Hormel Foods, LLC.

         4.       Winn-Dixie Stores, Inc.’s and Bi-Lo Holdings, LLC’s Second Amended

Complaint [Winn-Dixie ECF No. 94] is DISMISSED WITHOUT PREJUDICE as to

Hormel Foods, LLC.



Dated:                                               By the Court



                                                    ____________________________
                                                    The Honorable John R. Tunheim
                                                    Chief United States District Judge




                                                2
